--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


BINDING LETTER OF INTENT
 
THIS BINDING LETTER OF INTENT (the “LOI”), is entered into by and,
 
 
 BETWEEN:  HOMIE RECIPES, INC., a Nevada corporation



                               (“COMPANY”) 
 
AND:
AURITEC PHARMACEUTICALS INC., a Delaware corporation

 
                               (“AURITEC”)


BACKGROUND AND PURPOSE


The Company is a fully reporting publicly traded company with the ticker symbol
“HOMR” on the United States over-the-counter  (OTCBB) securities market.


The Company wishes to license certain assets from AURITEC and believes AURITEC
to have intellectual property rights related to Pro-Cyclovir codrug and its use
for the treatment of Herpes Labialis caused by HSV-1 (the “Assets”).


The Company and AURITEC wish to enter into an licensing transaction whereby the
Company would receive a worldwide license to the Assets in exchange for the
issuance of approximately 40,000,000 shares of common stock of the Company.


The parties wish to enter into this Binding Letter of Intent which states that,
upon completion of the conditions as set forth herein and in a formal,
definitive agreement, the Company will license the Assets.




AGREEMENT


NOW, THEREFORE, in consideration of the mutual agreements and representations
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 
1.  
This LOI constitutes a binding agreement with regard to the various matters set
forth herein. The issuance of Company stock, payment of fees and all activities
of any person engaged in promoting the Company’s stock shall comply with all
applicable securities laws, state and federal. The Company and AURITEC agree
that they will enter into a definitive agreement containing substantially the
same terms and provisions as set forth in Paragraphs 3-11 of this LOI within
thirty (30) days from the date of execution of this LOI (the “Definitive
Agreement”). If the Definitive Agreement is not completed and the parties have
not agreed to waive the failure to complete the Definitive Agreement, this LOI
will cease to be binding 60 days after execution of the LOI.

 
 
1

--------------------------------------------------------------------------------

 
2.  
Upon the satisfaction of the conditions set forth herein and in the Definitive
Agreement, the Company will license the Assets (through a reverse acquisition of
a subsidiary of AURITEC (the “Subsidiary”) by the Company or other mutually
acceptable mechanism) in exchange for the issuance to the shareholders of the
Subsidiary of 40,000,000 shares of common stock of the Company (the
“Acquisition”). Additionally, the Company will pay AURITEC a running royalty
equal to six percent (6%) of any future sales of products underlying the Assets
by the Company less (i) transportation and insurance charges or allowances, if
any, (ii) discounts allowed, and commissions paid in lieu of trade discounts in
amounts customary in the trade, (iii) credits and allowances, if any, given or
made on account of the return or rejection of such product previously delivered
or retroactive price reductions, and (iv) consumption taxes and any other tax,
if any. The Company and AURITEC will enter into a mutually agreed upon royalty
agreement at the Closing.

 
3.  
The closing of the Acquisition (the “Closing”) shall occur on or before thirty
(30) days from the date on which AURITEC completes the audit of its financial
statements related to the Assets as required to be filed by the Company upon the
Closing in accordance with the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 
4.  
AURITEC will have the right to nominate three (3) members of the board of
directors of the Company while the existing shareholders of the Company will
have the right to nominate two (2) members who will serve for a period of no
less than twenty four (24) months from the Closing.  AURITEC will have the right
to appoint the Company’s management team post-Closing, however, a majority of
the existing shareholders of the Company may, at Company’s discretion and
expense, appoint a representative to the management team of the Company who will
have bank co-signing authority for all Company expenses above $10,000, outside
of an agreed-upon budget by AURITEC and the Company prior to Closing (the
“Budget”).

 
5.  
At the Closing, the Company will complete a financing of $1,250,000 at $0.25 per
share for 5,000,000 shares of common stock of the Company (the “First
Financing”). If the First Financing does not raise at least $1,100,000 in
working capital for the Company, Auritec may at its option declare a breach and
terminate this Binding Letter of Intent and/or the Definitive Agreement. Within
180 days of the Closing, the Company will use best efforts to complete a
subsequent financing up to an aggregate of $1,500,000 at $0.30 per share for
5,000,000 shares of common stock of the Company (the “Subsequent Financing,” and
together with the First Financing, the “Financings”).  The Company will pay a
finder’s fee up to eight percent (8%) for any monies raised under the
Financings. In the event the Company fails to complete the Financings or if the
Company files a voluntary or involuntary petition in bankruptcy, the parties
agree to undertake any actions necessary to transfer the Assets back to AURITEC.

 
6.  
Immediately prior to Closing, the Company will have 30,000,000 shares of common
stock issued and outstanding. Immediately after Closing and the Financings, the
Company will have no more than 80,000,000 shares issued and outstanding.

 
 
2

--------------------------------------------------------------------------------

 
7.  
AURITEC shall make available documents, personnel, data, facilities,
information, and materials, to the Company so that the Company can conduct due
diligence on the Assets. The Company shall preserve the confidentiality of all
such information which shall be considered Auritec’s proprietary information.

 
8.  
Upon the Closing Date, the Company will undertake to change its name to “Antios
Pharmaceuticals, Inc.” or a mutually agreed upon name.

 
9.  
The Definitive Agreement shall contain customary representation and warranties,
covenants and indemnification provisions.

 
10.  
In consideration of the time and effort the Company will incur to pursue this
transaction, AURITEC agrees that, from the date of execution of this LOI until
the Closing, or 60 days from the date of execution of this LOI or the parties’
agreement in writing to terminate the LOI, whichever occurs first, neither
AURITEC nor its shareholders nor any person or entity acting on their behalf
will in any way directly or indirectly (i) solicit, initiate, encourage or
facilitate any offer to directly or indirectly purchase AURITEC or any of its
assets or equity in the Field, (ii) enter into any discussions, negotiations or
agreements with any person or entity which provide for such purchase in the
Field, or (iii) provide to any persons other than the Company or its
representatives any information or data related to such purchase or afford
access to the properties, books or records of AURITEC to any such persons. If
AURITEC, its shareholders or its representatives receive any inquiry or proposal
offering to purchase AURITEC or any part of its assets or equity in the Field,
AURITEC will promptly notify the Company.

 
11.  
Each party shall be responsible for its own costs and expenses incurred in
connection with this LOI and the Agreement and the transactions contemplated
hereby and thereby.

 
12.  
No party hereto will make any disclosure or public announcements of the proposed
transactions, the LOI or the terms thereof without the prior knowledge of the
other parties, which shall not be unreasonably withheld, or except as required
by relevant securities laws; provided, however, the Company may issue press
releases in the ordinary course of business.

 
13.  
Each party agrees and acknowledges that such party and its directors, officers,
employees, agents and representatives will disclose business information and
information about the proposed transaction in the course of securing financings
for the Company and AURITEC and that the parties and their representatives may
be required to disclose that information under the continuous disclosure
requirements of the Exchange Act.

 
14.  
This LOI shall be construed in accordance with, and governed by, the laws of the
State of Nevada, and each party separately and unconditionally subjects to the
jurisdiction of any court of competent authority in the State of Nevada, and the
rules and regulations thereof, for all purposes related to this agreement and/or
their respective performance hereunder.

 
 
3

--------------------------------------------------------------------------------

 
15.  
The parties shall prepare, execute and file any and all documents necessary to
comply with all applicable federal and state securities laws, rules and
regulations in any jurisdiction where they are required to do so.

 
16.  
If any term or provision hereof shall be held illegal or invalid, this LOI shall
be construed and enforced as if such illegal or invalid term or provision had
not been contained herein.

 
17.  
This LOI may be executed in counterparts, by original or facsimile signature,
with the same effect as if the signatures to each such counterpart were upon a
single instrument; and each counterpart shall be enforceable against the party
actually executing such counterpart.  All counterparts shall be deemed an
original copy.

 
18.  
The delay or failure of a party to enforce at any time any provision of this LOI
shall in no way be considered a waiver of any such provision, or any other
provision of this LOI.  No waiver of, delay or failure to enforce any provision
of this LOI shall in any way be considered a continuing waiver or be construed
as a subsequent waiver of any such provision, or any other provision of this
LOI.







DATED EFFECTIVE: April 11, 2013


HOMIE RECIPES, INC.




/s/ Jose Mari C. Chin                                                      
 
Jose Mari C. Chin
Chief Executive Officer
 


 


AURITEC PHARMACEUTICALS INC.
 




/s/ Thomas J Smith
 
Thomas J Smith MD, CEO
 
 






 
4

--------------------------------------------------------------------------------

 
